 

Exhibit 10.1

 

Execution Version

 

First Amendment to Credit Agreement

 

This First Amendment to Credit Agreement (this “First Amendment”), dated as of
June 18, 2020 (the “First Amendment Effective Date”), is among Bonanza Creek
Energy, Inc., a Delaware corporation (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Credit
Parties”); each of the Lenders that is a signatory hereto; and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

 

Recitals

 

A.      The Borrower, the Administrative Agent, the Lenders and the Issuing
Banks are parties to that certain Credit Agreement dated as of December 7, 2018
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”), pursuant to which the Lenders have, subject to
the terms and conditions set forth therein, made certain credit available to and
on behalf of the Borrower.

 

B.       The parties hereto desire to enter into this First Amendment to, among
other things, (i) amend the Credit Agreement as set forth in Section 2 hereof,
(ii) evidence the decrease of the Borrowing Base from $375,000,000 to
$260,000,000 as set forth in Section 3.1 hereof and (iii) evidence the decrease
of the Elected Loan Limit from $350,000,000 to $260,000,000 as set forth in
Section 3.2 hereof, in each case, as set forth herein and to be effective as of
the First Amendment Effective Date.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                   Defined Terms. Each capitalized term which is
defined in the Credit Agreement, but which is not defined in this First
Amendment, shall have the meaning ascribed such term in the Credit Agreement, as
amended hereby. Unless otherwise indicated, all section references in this First
Amendment refer to the Credit Agreement.

 

Section 2.                  Amendments. In reliance on the representations,
warranties, covenants and agreements contained in this First Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof, the Credit Agreement shall be amended effective as of the First
Amendment Effective Date, in the manner provided in this Section 2.

 

2.1      Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

 

   “BHC Act Affiliate” means, as to any Person, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.

 



   

 



 

“Consolidated Cash Balance” means the aggregate amount of (a) cash, (b) cash
equivalents and (c) any other marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, held or owned by (either directly or indirectly), credited to the
account of or that would otherwise be required to be reflected as an asset on
the balance sheet of the Borrower or any other Credit Party; provided that the
Consolidated Cash Balance shall exclude (i) any cash or cash equivalents for
which the Borrower or any other Credit Party have issued checks or initiated
wires or ACH transfers in order to utilize such cash or cash equivalents, (ii)
cash or cash equivalents in an amount not to exceed $5,000,000 in the aggregate
for which the Borrower or any other Credit Party in their respective good faith
discretion, will issue checks or initiate wires or ACH transfers within five (5)
Business Days in order to utilize such cash or cash equivalents, (iii) any cash
or cash equivalents set aside to pay royalty obligations, working interest
obligations, production payments and severance taxes of the Borrower or any
other Credit Party then due and owing to third parties and for which the
Borrower or such other Credit Party has issued checks or has initiated wires or
ACH transfers (or, in their respective good faith discretion, will issue checks
or initiate wires or ACH transfers within five (5) Business Days in order to
make such payments), (iv) any cash or cash equivalents set aside to pay (1)
payroll, (2) payroll taxes, (3) other taxes, (4) employee wage and benefit
payments, and (5) trust and fiduciary obligations, of the Borrower or any other
Credit Party then due and owing (or, in their respective good faith discretion,
will become due and owing within five (5) Business Days), and (v) any cash or
cash equivalents of the Borrower or any other Credit Party constituting purchase
price deposits held in escrow pursuant to a binding and enforceable purchase and
sale agreement with a third party that is not an Affiliate of the Borrower or
any Credit Party containing customary provisions regarding the payment and
refunding of such deposits and otherwise permitted under this Agreement.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b)

 

“Covered Party” has the meaning given to such term in Section 12.21.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of June 18, 2020, among the Borrower, the Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



 Page 2 

 

 

“QFC Credit Support” has the meaning given to such term in Section 12.21.

 

“Supported QFC” has the meaning given to such term in Section 12.21.

 

“U.S. Special Resolution Regimes” has the meaning given to such term in Section
12.21.

 

2.2          Amended Definition. The following definition contained in Section
1.02 of the Credit Agreement is hereby amended and restated in its entirety to
read in full as follows:

 

“Loan Documents” means this Agreement, the First Amendment, the Notes, the
Letter of Credit Agreements, the Letters of Credit, the Security Instruments,
the Guarantee Agreement and the Proposal Letter.

 

2.3          Amendment to Section 3.03 of the Credit Agreement. Section 3.03 of
the Credit Agreement is hereby amended by adding a new clause (e) thereto
immediately following the existing clause (d) therein to read in full as
follows:

 

(e)        Additional Mandatory Prepayments—Application in Connection with
Consolidated Cash Balance. If, at the end of the first Business Day of any week,
the Consolidated Cash Balance exceeds $35,000,000, then the Borrower shall, on
the next Business Day, prepay the Revolving Credit Borrowings in an aggregate
principal amount equal to such excess. Each prepayment of Revolving Credit
Borrowings pursuant to this Section 3.03(e) shall be applied in the same manner
as set forth in Section 3.03(c)(iv) and shall be accompanied by accrued interest
on the amount prepaid to the extent required by Section 3.02.

 

2.4          Amendment to Section 6.02(a) of the Credit Agreement. Section
6.02(a) of the Credit Agreement is hereby amended and restated in its entirety
to read in full as follows:

 

(a)       At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default or Borrowing Base Deficiency shall have occurred and
be continuing and (ii) the Consolidated Cash Balance shall not exceed the
greater of (A) $35,000,000 or (B) expenditures in respect of the oil and gas
properties of the Borrower permitted hereunder in the ordinary course of
business as agreed to by the Administrative Agent at the time of such credit
event and subject to the Administrative Agent receiving prior written notice of
such request on or prior to the date of delivery of the applicable Revolving
Credit Borrowing Request in accordance with Section 2.03 or request for a Letter
of Credit in accordance with Section 2.07(b).

 

2.5          Amendment to Section 9.01(b) of the Credit Agreement. Section
9.01(b) of the Credit Agreement is hereby amended by replacing the reference to
“4.0” appearing therein with a reference to “3.5”.

 



 Page 3 

 



 

2.6         Amendment to Section 9.04(d)(ii)(A) of the Credit Agreement. Section
9.04(d)(ii)(A) of the Credit Agreement is hereby amended by replacing the
reference to “3.25” appearing therein with a reference to “2.75”.

 

2.7         Amendment to Section 9.05(k)(ii)(A) of the Credit Agreement. Section
9.05(k)(ii)(A) of the Credit Agreement is hereby amended by replacing the
reference to “3.25” appearing therein with a reference to “2.75”.

 

2.8         Amendment to Section 9.15(b)(iii)(C) of the Credit Agreement.
Section 9.15(b)(iii)(C) of the Credit Agreement is hereby amended by replacing
the reference to “3.25” appearing therein with a reference to “2.75”.

 

2.9          Amendment to Article XII of the Credit Agreement. Article XII of
the Credit Agreement is hereby by amended by adding a new Section 12.21
immediately following Section 12.20 of the Credit Agreement, which new Section
12.21 shall read in full as follows:

 

Section 12.21           Acknowledgment Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Agreement or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States).

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 



 Page 4 

 

 

2.10         Replacement of Schedule 1.1. Schedule 1.1 to the Credit Agreement
is hereby replaced in its entirety with Schedule 1.1 hereto and Schedule 1.1
hereto shall be deemed to be attached as Schedule 1.1 to the Credit Agreement.

 

Section 3.                    Borrowing Base and Election of Elected Loan Limit.

 

3.1           Borrowing Base. The Administrative Agent and the Lenders party
hereto hereby agree that, effective as of the First Amendment Effective Date,
the Borrowing Base is hereby reduced from $375,000,000 to $260,000,000, and the
Borrowing Base shall remain at $260,000,000 until the next Scheduled
Redetermination, Interim Redetermination or other adjustment of the Borrowing
Base thereafter, whichever occurs first pursuant to the terms of the Credit
Agreement. The Borrower and the Lenders acknowledge that the redetermination of
the Borrowing Base provided for in this Section 3.1 shall constitute the
Scheduled Redetermination of the Borrowing Base scheduled to occur on or about
May 1, 2020 for purposes of Section 2.06 of the Credit Agreement. This First
Amendment constitutes a New Borrowing Base Notice delivered pursuant to Section
2.06(d) of the Credit Agreement with respect to the Borrowing Base decrease
provided for in this Section 3.1.

 

3.2           Election of Elected Loan Limit. In connection with the Borrowing
Base decrease provided for in Section 3.1 hereof, this First Amendment
constitutes the Borrower’s election for the Elected Loan Limit to equal
$260,000,000. Contemporaneously with the effectiveness of the Borrowing Base
decrease pursuant to Section 3.1 hereof, the parties agree that the Elected Loan
Limit shall be $260,000,000 until subsequently decreased or increased pursuant
to Section 2.01(b) of the Credit Agreement.

 

Section 4.                    Conditions Precedent. The effectiveness of this
First Amendment is subject to the following:

 

4.1           Counterparts. The Administrative Agent shall have received
counterparts of this First Amendment from the Credit Parties and the Lenders
constituting the Required Lenders.

 

4.2           Fees. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the First Amendment Effective Date.

 

4.3           Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent or counsel to the Administrative
Agent may reasonably request.

 

Section 5.                    Miscellaneous.

 

5.1           Confirmation and Effect. The provisions of the Credit Agreement
(as amended by this First Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this First Amendment,
and this First Amendment shall not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby,
and each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.

 



 Page 5 

 

 

5.2           Ratification and Affirmation of Credit Parties. Each of the Credit
Parties hereby expressly (i) acknowledges the terms of this First Amendment,
(ii) ratifies and affirms its obligations under the Loan Documents to which it
is a party, (iii) acknowledges, renews and extends its continued liability under
the Loan Documents to which it is a party, (iv) agrees, with respect to each
Credit Party that is a Guarantor, that its Guarantee under the Guarantee
Agreement remains in full force and effect with respect to the Obligations as
amended hereby, (v) represents and warrants to the Lenders and the
Administrative Agent that each representation and warranty of such Credit Party
contained in the Credit Agreement and the other Loan Documents to which it is a
party is true and correct in all material respects as of the date hereof and
after giving effect to the amendments set forth in Section 2 hereof except (A)
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date hereof, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date, and (B) to the extent that
any such representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) shall continue to be true and correct in all respects, (vi)
represents and warrants to the Lenders and the Administrative Agent that the
execution, delivery and performance by such Credit Party of this First Amendment
are within such Credit Party’s corporate, limited partnership or limited
liability company powers (as applicable), have been duly authorized by all
necessary action and that this First Amendment constitutes the valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (vii) represents and
warrants to the Lenders and the Administrative Agent that, after giving effect
to this First Amendment, no Event of Default exists.

 

5.3           Counterparts. This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by fax or electronic transmission
(e.g. “.pdf”) shall be effective as delivery of a manually executed original
counterpart hereof.

 

5.4           No Oral Agreement. This written First Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties. There are no subsequent oral agreements between the parties that
modify the agreements of the parties in the Credit Agreement and the other Loan
Documents.

 

5.5           Governing Law. This First Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of New York.

 



 Page 6 

 



 

5.6           Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this First Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

5.7           Severability. Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.8           Successors and Assigns. This First Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

[Signature Pages Follow.]

 



 Page 7 

 



 

The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.

 

BORROWER: BONANZA CREEK ENERGY, INC.         By: /s/ Brant H. DeMuth    Name:
Brant H. DeMuth   Title: Executive Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT – BONANZA CREEK ENERGY,
INC.]

 



   

 

 

GUARANTORS: BONANZA CREEK ENERGY OPERATING COMPANY, LLC         By: /s/ Cyrus D.
Marter IV    Name: Cyrus D. Marter IV   Title: President         HOLMES EASTERN
COMPANY, LLC       By: /s/ Cyrus D. Marter IV    Name: Cyrus D. Marter IV  
Title: President         ROCKY MOUNTAIN INFRASTRUCTURE, LLC         By: /s/
Cyrus D. Marter IV    Name: Cyrus D. Marter IV   Title: President

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

        By: /s/ Darren Vanek    Name:

Darren Vanek

  Title: Authorized Officer

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 



 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

        By: /s/ George E. McKean   Name: George E. McKean   Title: Senior Vice
President

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

  BANK OF AMERICA, N.A.,   as a Lender         By: /s/ Ronald E. McKaig   Name:
Ronald E. McKaig   Title: Managing Director

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender                    By: /s/
Christopher Kuna    Name: Christopher Kuna    Title: Senior Director 

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

  BMO HARRIS FINANCING, INC.,   as a Lender         By: /s/ Hill Taylor   Name:
Hill Taylor   Title: Vice President 

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 



  CITIBANK, N.A.,   as a Lender         By: /s/ Cliff Vaz   Name: Cliff Vaz   
Title: Vice President

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

  TRUIST BANK (as successor by merger to SunTrust Bank),   as a Lender        
By: /s/ Arize Agumadu   Name: Arize Agumadu   Title: Director

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

  BBVA USA,   as a Lender         By: /s/ Gabriela Azcarate   Name: Gabriela
Azcarate    Title: Senior Vice President



 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

  BOKF, N.A. DBA BANK OF OKLAHOMA,   as a Lender         By: /s/ Guy C
Evangelista    Name: Guy C Evangelista   Title: Senior Vice President 

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

  FIFTH THIRD BANK,   as a Lender         By: /s/ Jonathan Lee    Name: Jonathan
Lee   Title: Director 

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 



  THE HUNTINGTON NATIONAL BANK,   as a Lender         By: /s/ Steven Hoffman  
Name:  Steven Hoffman    Title: Managing Director 

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ Mark E. Thompson
  Name:  Mark E. Thompson    Title: Senior Vice President 

 

[Signature Page to First Amendment to Credit Agreement – Bonanza Creek Energy,
Inc.]

 



   

 

 

SCHEDULE 1.1

 
APPLICABLE MARGIN

 

   Commitment Utilization Grid    Level I  Level II  Level III  Level IV  Level
V Commitment Utilization Percentage  <25%  ≥25% <50%  ≥50% <75%  ≥75% <90%  ≥90%
Eurodollar Revolving Credit Loans  2.00%  2.25%  2.50%  2.75%  3.00% Letters of
Credit  2.00%  2.25%  2.50%  2.75%  3.00% ABR Revolving Credit Loans  1.00% 
1.25%  1.50%  1.75%  2.00% Commitment Fee Rate  0.50%  0.50%  0.50%  0.50% 
0.50%

 



 Schedule 1.1-1 

 

